t c memo united_states tax_court john b mathers sr petitioner v commissioner of internal revenue respondent docket no filed date roland j mestayer jr and elliot g mestayer for petitioner marshall r jones for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6653 sec_6653 sec dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number 1for sec_6653 and sec_6653 respectively percent of the interest due on the deficiency respondent's amended answer asserted the delinquency and negligence additions to tax under sec_6651 and sec_6653 respectively in the alternative to the fraud addition_to_tax unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether payments received by petitioner constituted loan repayments or constructive dividends whether payments made to petitioner's son constituted constructive dividends to petitioner whether petitioner is liable for the fraud addition_to_tax or in the alternative for the delinquency and negligence additions to tax and whether petitioner is liable for the addition_to_tax for failure to pay estimated_taxes findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in mobile alabama petitioner graduated from high school and attended years of college petitioner worked in the finance industry before entering the retail furniture business in during the years in issue petitioner served as president and principal operating officer of furniture barn inc fbi petitioner owned approximately percent of the outstanding_stock of fbi petitioner did not receive a salary from fbi during the years in issue fbi paid petitioner's personal expenses including food household expenses and other living_expenses the following amounts represent expenditures by fbi for the personal benefit of petitioner year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also used corporate assets for personal purposes during the years in issue petitioner's son john b mathers jr mathers jr worked at fbi in sales management and served as vice president he received a salary from fbi for his services during the years in issue mathers jr wrote numerous checks from the fbi account to pay his personal expenses petitioner had knowledge of at least some of these checks petitioner had control_over the check writing of mathers jr but did not require mathers jr to get approval before writing checks for his personal benefit petitioner never told mathers jr that he was taking too much money out of fbi on previous occasions petitioner had helped mathers jr through financially difficult times the following amounts were paid_by fbi solely for the personal benefit of mathers jr year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties have stipulated that if any of the amounts paid_by fbi for the personal benefit of petitioner or mathers jr are taxable to petitioner they constitute constructive dividends from fbi petitioner was audited in the 1960's in this court decided that he had unreported taxable_income in an opinion was rendered as 57_tc_666 petitioner did not file individual federal_income_tax returns for any year from through in late the internal_revenue_service began an audit of petitioner after the initial interview it became apparent that fbi was the source of petitioner's funds the audit expanded to include fbi as well as petitioner because of petitioner's failure to keep personal income records it was necessary to use the fbi records to reconstruct petitioner's income petitioner was given time to organize the records of fbi and to file amended returns for fbi for the years in issue the audit took years to complete because of the lack of financial records for petitioner and fbi during the investigation petitioner denied having income from wages dividends sales of assets gifts or inheritances petitioner represented at one point that his average cash on hand was dollar_figure but later represented that he had up to dollar_figure cash in a safe in his house petitioner indicated to the investigating agents that his source of funds was the repayment of loans he made to fbi some years earlier petitioner asserted to the agents that the loans were made to fbi out of proceeds he received from sales of several furniture stores during the late 1960's and early 1970's during the audit petitioner did not produce any documentary_evidence such as promissory notes or repayment schedules to verify his claim of such loans to fbi petitioner prepared and filed federal_income_tax returns for fbi from to the and returns were each filed approximately year late the corporate returns did not report any compensation paid to officers or dividends_paid to shareholders although mathers jr was an officer and received a salary from the corporation schedule l of form_1120 u s_corporation income_tax return on the fbi returns set forth balances in the loans from stockholders entry and in the mortgages notes bonds payable in year or more entry collectively referred to as loans from stockholders between and which allegedly represented the loans made to fbi by petitioner the balances shown decreased however by only dollar_figure between and this decrease did not reflect the amount of petitioner's personal expenses totaling approximately dollar_figure that were paid_by fbi over the same time period after meeting with the agents assigned to his case petitioner sought assistance from an accountant g marshall burden burden in preparing amended returns for fbi burden relied on the prior fbi returns prepared by petitioner to arrive at the beginning loans from stockholders balance on the amended returns petitioner possessed no other documents to substantiate the alleged loans the loans from stockholders balance shown on the amended returns declined in accordance with the fbi payment of the personal expenses of both petitioner and mathers jr in date burden filed further amended returns to eliminate the allocation to the loans from stockholders balance of mathers jr 's personal_expense payments in prior years opinion petitioner contends that the amounts he received from fbi were in repayment of loans he made to fbi and therefore those amounts are not taxable to him he claims that he had no obligation to file tax returns for the years in issue because he had no taxable_income respondent contends that the payments from fbi for the benefit of petitioner and his son constituted constructive dividends and are taxable to petitioner respondent further argues that petitioner knew that these payments were income to him and that his failure_to_file income_tax returns reporting that income and to pay tax on the income are due to fraud the issues of taxability of the payments and fraud turn on the credibility of petitioner's claim that the disbursements on his behalf were repayments to him of loans previously made to the corporation petitioner's contentions in the context of this case are simply not credible he presented no contemporaneous documentation that the distributions for his benefit during the years in issue were intended to be repayments of loans payments for the benefit of petitioner at trial the evidence introduced by petitioner consisted primarily of his uncorroborated testimony we are not required to accept petitioner's testimony that is improbable or vague see 440_f2d_688 9th cir affg tcmemo_1969_159 his testimony is contradicted by the minimal records that he created the federal_income_tax returns prepared by petitioner for fbi do not show a contemporaneous intent to treat the payments from fbi as loan repayments from date to date petitioner showed a reduction of only dollar_figure in the loans from stockholders entry on the returns he prepared for fbi while payments by fbi for petitioner's sole benefit totaled approximately dollar_figure for the same period larger adjustments to the loans from stockholders balance were not reflected until the amended returns were prepared and filed by burden after the audit began burden relied solely on the prior returns prepared by petitioner in arriving at the beginning loans from stockholders entry he used in preparing the amended returns no other documentation such as promissory notes or repayment schedules was available to verify the existence of such loans petitioner with prior experience in the finance industry understood the importance of documenting loans if indeed loans existed attempts by petitioner to characterize retroactively the payments he received as loan repayments are not credible see 368_f2d_439 9th cir affg tcmemo_1965_84 we conclude therefore that the payments from fbi to petitioner were not loan repayments see reis v commissioner tcmemo_1995_231 cordes v commissioner tcmemo_1994_377 pursuant to the parties' stipulation the payments for the personal benefit of petitioner are constructive dividends payments for the benefit of mathers jr the power to dispose_of income is the equivalent of ownership of it the exercise of that power to procure the payment of income to another is the enjoyment and hence the realization of the income by him who exercises it 311_us_112 the assignment_of_income principle has been extended to situations such as this instance where one with a controlling_interest in the corporation has the power to direct corporate funds to another see 460_f2d_412 5th cir 433_f2d_728 5th cir to determine whether petitioner should be taxed on the receipt of fbi funds by mathers jr we take into account whether the taxpayer has exercised substantial influence over the corporate action whose tax consequences are at issue green v united_states supra pincite petitioner as president and 97-percent shareholder in fbi had the power to control the distribution of fbi funds petitioner admitted that he had control_over the fbi checking account petitioner possessed the power to require mathers jr to stop writing personal_expense checks on the fbi account petitioner chose not to use this power instead petitioner furnished mathers jr with complete access to fbi funds and knowingly permitted mathers jr 's use of those funds for his personal expenses the facts of this case are similar to the situation presented in 56_tc_1225 in that case the taxpayer was president and percent shareholder in a corporation the taxpayer played a very important role in the corporation's acquisition of a boat his sons with his knowledge frequently used the boat for nonbusiness purposes the court found that the taxpayer received a constructive_dividend from the use of the boat by his sons because he was in complete control of the events id pincite here too petitioner must include in income those amounts that fbi paid for the personal benefit of mathers jr fraud the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 for and sec_6653 provides for an addition_to_tax equal to percent of the entire underpayment when any part of an underpayment is due to fraud and sec_6653 provides for an addition_to_tax equal to percent of the interest payable under sec_6601 for that portion of the underpayment that is attributable to fraud for sec_6653 provides for an addition_to_tax equal to percent of the underpayment attributable to fraud and sec_6653 provides for an addition_to_tax equal to percent of the interest payable under sec_6601 for that portion that is attributable to fraud respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment for each year was due to fraud sec_7454 rule b for and respondent must prove the specific_portion of the underpayment_of_tax attributable to fraud for purposes of sec_6653 for sec_6653 provides determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer established is not attributable to fraud in regard to proving an underpayment due to fraud respondent cannot rely on petitioner's failure to satisfy his burden_of_proof as to the deficiency see 96_tc_858 affd 959_f2d_16 2d cir respondent's burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes known to be owing 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 the failure_to_file tax returns without more is not conclusive proof of fraud such omission may be consistent with a state of mind other than the intention and expectation of defeating the payment of taxes stoltzfus v united_states supra 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 86_tc_1253 failure_to_file however may be considered in connection with other facts in determining whether an underpayment_of_tax is due to fraud citing 99_tc_202 respondent relies here on various indicia of fraud in addition to failure_to_file tax returns including understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of assets and failure to make estimated_tax payments in this case however all of those factors depend on the validity of petitioner's contention that the distributions from the corporation for his benefit were repayments of loans and on his alleged good-faith belief that he therefore did not have any taxable_income and was not required to file returns for various reasons we conclude that petitioner's explanations with respect to the purported loans are so implausible that we are convinced that his failure_to_file returns and report the income reflected in the distributions from the corporation for his benefit was due to fraud first as indicated above petitioner's contention that the distributions represented loan repayments to him is unsupported by any independent evidence and is contradicted by the corporate tax returns that he prepared and filed second in view of his business experience it is not credible that he believed that over a period of years he could withdraw substantial sums of money from the corporation for his living_expenses report no income from the services that he performed on behalf of the corporation or dividends from the corporation and have no income_tax_liability and no obligation to file tax returns his position in this regard is too untenable to be believed petitioner also had experience in this court as reflected in an opinion rendered not long before he commenced his pattern of failing to file returns see 57_tc_666 petitioner apparently was sufficiently knowledgeable to prepare the corporate tax returns and he has not suggested that he relied on any professional advice that he had no obligation to file individual returns under these circumstances the use of the corporation to pay his personal expenses is clear_and_convincing evidence of fraud see 42_tc_358 affd 355_f2d_929 6th cir hedlund v commissioner tcmemo_1993_455 kahrahb restaurant inc v commissioner tcmemo_1992_263 we are convinced that petitioner underpaid taxes due for the years in issue when he failed to report as income the distributions from the corporation for his benefit that he knew that these distributions were income to him and that his failure_to_file returns to report the income and to pay tax on that income was due to fraud therefore respondent has established these elements by clear_and_convincing evidence and the additions to tax under sec_6653 for and and under sec_6653 and b for will be sustained it is not clear however that petitioner knew or should have known that the payments withdrawn from the corporation by his son would be taxable to him as constructive dividends with respect to those amounts for and respondent has not satisfied her burden of proving that petitioner's failure to report the amounts paid for his son and to pay tax on them was due to fraud therefore we do not sustain the percent of the interest portion attributable to those payments under sec_6653 for those years see franklin v commissioner tcmemo_1993_184 on the other hand petitioner has not satisfied his burden of proving for that the omissions with respect to distributions for the benefit of his son were not due to fraud see sec_6653 quoted above because we have upheld respondent's determination with respect to the additions to tax for fraud we need not address the alternative additions to tax for negligence and for failure_to_file returns our determinations with respect to fraud however necessarily reject any argument that the failure_to_file returns was due to reasonable_cause or that the underpayments of tax were not at least due to negligence sec_6654 addition_to_tax respondent also determined that petitioner is liable for the addition_to_tax under sec_6654 for the years in issue sec_6654 provides an addition_to_tax for failure to make timely and sufficient payments of estimated_tax petitioner argues that because he did not have taxable_income for any of the years in issue he was not required to pay estimated_taxes we have determined however that petitioner had taxable_income during the years in issue the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by sec_6654 75_tc_1 none of the exceptions of sec_6654 for and or sec_6654 for and apply in this instance petitioner has further asserted that the imposition of this addition_to_tax would be inequitable in this case because he had an honest belief that he did not have taxable_income during the years in issue this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant 33_tc_1071 accordingly we sustain respondent's determination on this issue to reflect the foregoing and concessions of the parties decision will be entered under rule
